ORDER
The Office of Disciplinary Counsel asks this Court to place respondent on interim suspension pursuant to Rule 17 of the *82Rules for Lawyer Disciplinary Enforcement (RLDE) contained in Rule 413 of the South Carolina Appellate Court Rules (SCACR). The petition also seeks appointment of a Special Receiver pursuant to Rule 31, RLDE. Respondent consents to being placed on interim suspension.
IT IS ORDERED that respondent’s license to practice law in this state is suspended until further order of this Court.
Respondent is hereby enjoined from taking any action regarding any trust, escrow, operating, and any other law office account(s) respondent may maintain at any bank or other financial institution, including, but not limited to, making any withdrawal or transfer, or writing any check or other instrument on the account(s).
The Court appoints Robert W. Maring, Esquire, to serve as a Special Receiver to exercise all duties as specified under Rule 31, RLDE. Mr. Maring shall assume responsibility for respondent’s client files, trust aecount(s), escrow account(s), operating account(s), and any other law office account(s) respondent may maintain. Mr. Maring shall take action as required by Rule 31, RLDE, Rule 413, SCACR, to protect the interests of respondent’s clients. Mr. Maring may make disbursements from respondent’s trust account(s), escrow accounts), operating account(s), and any other law office accounts) respondent may maintain that are necessary to effectuate this appointment. Respondent shall promptly respond to Mr. Maring’s requests for information and/or documentation and shall fully cooperate with Mr. Maring in all other respects.
Further, this Order, when served on any bank or other financial institution maintaining trust, escrow, operating, and/or any other law account(s) of respondent, shall serve as notice to the bank or other financial institution that Robert W. Maring, Esquire, has been duly appointed by this Court and that respondent is enjoined from making withdrawals or transfers from or writing any check or other instrument on any of the account(s).
Finally, this Order, when served on any office of the United States Postal Service, shall serve as notice that Robert W. Maring, Esquire, has been duly appointed by this Court and has the authority to receive respondent’s mail and the authori*83ty to direct that respondent’s mail be delivered to Mr. Maring’s office.
Mr. Maring’s appointment shall be for a period of no longer than nine months unless an extension of the period of appointment is requested.
Respondent shall fully comply with all obligations imposed by Rule 30, RLDE, Rule 413, SCACR.
/s/Jean H. Toal, C.J.
FOR THE COURT